Exhibit 10.4

[Form of Director Stock Option Agreement]

AMENDED AND RESTATED

NOVATEL WIRELESS, INC.

2000 STOCK INCENTIVE PLAN

NONSTATUTORY STOCK OPTION AGREEMENT

Novatel Wireless, Inc., a Delaware corporation (the “Company”), hereby grants
options (the “Options”) to purchase shares of its common stock (the “Shares”) to
the individual named below (the “Optionee”). The terms and conditions of the
Options are set forth in this agreement (the “Agreement”) and in the Company’s
Amended and Restated 2000 Stock Incentive Plan (the “Plan”).

Name of Optionee:

Date of Option Grant:

Number of Options Granted:

Exercise Price per Share: US$

Vesting Commencement Date:

Option Expiration Date:

Vesting Schedule:

Subject to the terms and conditions of this Agreement, one-fifth (1/5th) of the
Options granted hereunder shall vest and become exercisable on the 6-month
anniversary of the Vesting Commencement Date. One-thirtieth (1/30th) of the
remaining balance of the Options shall vest on the seven month anniversary of
the Vesting Commencement Date and on each monthly anniversary thereafter for
such thirty (30) month period. The resulting aggregate number of vested Options
shall be rounded to the nearest whole number. No Options shall vest after the
Optionee’s service with or for the Company or any subsidiary thereof has
terminated for any reason.

By signing this Agreement, the Optionee hereby agrees to all the terms and
conditions set forth in this Agreement and in the Plan, a copy of which is
available on the Company’s intranet site.

 

Optionee:  

 

  (Signature) Company:  

 

  (Signature) Title:  

 



--------------------------------------------------------------------------------

Attachment

AMENDED AND RESTATED

NOVATEL WIRELESS, INC.

2000 STOCK INCENTIVE PLAN

NONSTATUTORY STOCK OPTION AGREEMENT

 

The Plan and Other Agreements   

The text of the Plan is incorporated into this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding these Options. Any prior agreements, commitments or
negotiations concerning these Options are hereby superseded entirely.

Nonstatutory Stock Option    This Option is not intended to be an Incentive
Stock Option under section 422 of the Internal Revenue Code and will be
interpreted accordingly. Vesting    These Options are exercisable only before
they expire and then only with respect to those that are vested. These Options
will vest according to the Vesting Schedule on the attached cover sheet. Term   
These Options will expire in any event at the close of business at Company
headquarters on the 10th anniversary of the Date of Option Grant, as shown on
the cover sheet. These Options will expire earlier if your Service terminates,
as described below. Regular Termination    If your Service terminates for any
reason, other than death, Disability or Cause, as defined below, then these
Options will expire at the close of business at Company headquarters on the 90th
calendar day after your Service termination date. Termination for Cause    If
your Service is terminated for Cause, as determined by the Board in its sole
discretion, then immediately upon such event you automatically forfeit all
rights to these Options and they shall immediately expire. For purposes of this
Agreement, “Cause” shall mean the termination of your Service due to your
commission of any act of fraud, embezzlement or dishonesty; any unauthorized use
or disclosure by you of confidential information or trade secrets of the Company
(or any Parent, Subsidiary or Affiliate thereof); or any other intentional
misconduct on your part that adversely affects the business or affairs of the
Company (or any Parent, Subsidiary or Affiliate thereof) in a material manner.
This definition shall not restrict in any way the Company’s or any Parent’s,
Subsidiary’s or Affiliate’s right to discharge you for any other reason, nor
shall



--------------------------------------------------------------------------------

   this definition be deemed to be inclusive of all the acts or omissions which
constitute “Cause” for purposes other than this Agreement. Death    If your
Service terminates because of your death, then these Options will expire at the
close of business at Company headquarters on the date twelve (12) months after
the date of death. At any time during that twelve (12) month period, your estate
or heirs may exercise those Options which were vested as of the date of your
death. Disability    If your Service terminates because of your Disability, then
these Options will expire at the close of business at Company headquarters on
the date twelve (12) months after your Service termination date. Leaves of
Absence   

For purposes of these Options, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing, if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active work
at the Company.

 

The Company, in its sole discretion, determines which leaves count for this
purpose, as well as the point in time your Service terminates for all purposes
under the Plan.

Notice of Exercise   

When you wish to exercise any of these Options, you must notify the Company in
advance by filing the proper “Notice of Exercise” form at the address given on
the form. Your notice must specify how many Shares you wish to purchase. Your
notice must also specify how your Shares should be registered (in your name only
or in your and your spouse’s names as community property or as joint tenants
with right of survivorship). The notice will be effective on the date received
by the Company.

 

If someone else wants to exercise these Options after your death, that person
must prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment   

When you submit your Notice of Exercise, you must include payment of the
Exercise Price for the Shares you are purchasing at that time. Payment may be
made in one of the following forms:

 

•      Cash, your personal check, a cashier’s check or a money order.



--------------------------------------------------------------------------------

  

•      By delivery (on a form prescribed by the Company) of an irrevocable
direction to a securities broker to sell Shares and to deliver all or part of
the sale proceeds to the Company in payment of the aggregate exercise price.

Withholding Taxes    You will not be allowed to exercise these Options unless
you make acceptable arrangements to pay any withholding or other taxes that may
be due as a result of the exercise of these Options or sale of Shares acquired
under these Options. Transfer of Options    Prior to your death, only you may
exercise these Options. You cannot transfer or assign these Options. For
instance, you may not sell the Options themselves or use them as security for a
loan. If you attempt to do any of these things, the Options will immediately
become invalid. You may, however, dispose of these Options in your will.
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a Notice of Exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in these Options in any other way.
Retention Rights    These Options or this Agreement do not give you the right to
be retained or to continue to be retained by the Company (or any Parent or any
Subsidiaries or Affiliates thereof) in any employment or other capacity. The
Company (or any Parent and any Subsidiaries or Affiliates thereof) reserves the
right to terminate your Service at any time and for any reason. Stockholder
Rights    You, or your estate or heirs, have no rights as a stockholder of the
Company until a certificate for your exercised Shares has been issued. No
adjustments are made for dividends or other rights if the applicable record date
occurs before your stock certificate is issued, except as otherwise described in
the Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in the Company stock, the number of Shares covered by these
Options and the exercise price per Share may be adjusted (and rounded down to
the nearest whole number) pursuant to the Plan. These Options shall be subject
to the terms of the agreement of merger, liquidation or reorganization in the
event the Company is subject to such corporate activity.



--------------------------------------------------------------------------------

Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of California.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.